UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-5098


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RODRIGUEZ CLINTONIAN GRIER,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:99-cr-00161-FDW-1)


Submitted:   February 2, 2011               Decided:   February 17, 2011


Before DAVIS and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tony E. Rollman, Asheville, North Carolina, for Appellant. Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, Edward R. Ryan, Assistant United States
Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rodriguez     Clintonian          Grier          appeals     the   district

court’s judgment revoking his supervised release and sentencing

him to twelve months and one day of imprisonment followed by

four years of supervised release.                 Grier’s attorney has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that there are no meritorious grounds for appeal, but

questioning      whether    the     district      court         erred     in   considering

hearsay    evidence      during     the   revocation           of   supervised     release

hearing.       Grier was notified of his right to file a pro se

supplemental brief but has not done so.                        The Government declined

to file a brief.         We affirm.

              We review the district court’s decision to revoke a

defendant’s      supervised       release       for       an    abuse     of   discretion.

United States v. Pregent, 190 F.3d 279, 282 (4th Cir. 1999).

The district court need only find a violation of a condition of

supervised      release    by   a   preponderance              of   the   evidence.     18

U.S.C. § 3583(e)(3) (2006); Johnson v. United States, 529 U.S.

694,    700    (2000).      The     factual      determinations            informing   the

district      court’s     conclusion      that        a    violation       occurred    are

reviewed for clear error.            United States v. Carothers, 337 F.3d

1017,   1019    (8th     Cir.   2003).      A    district           court’s    evidentiary

rulings are reviewed for abuse of discretion and harmless error.



                                            2
United States v. Johnson, 587 F.3d 625, 637 (4th Cir. 2009),

cert. denied, 130 S. Ct. 2128 (2010).

             A    defendant              at    a     supervised         release     hearing      is

afforded a limited right “to confront and cross-examine adverse

witnesses.”       Morissey v. Brewer, 408 U.S. 471, 489 (1972).                                  The

defendant must, pursuant to Federal Rule of Criminal Procedure

32.1, have the opportunity at a revocation hearing “to question

any   adverse      witness,             unless      the        court    determines     that      the

interest of justice does not require the witness to appear.”

Fed. R. Crim. P. 32.1(b)(2)(C).                            Under this rule, “the court

should    apply        a     balancing         test       at     the    hearing    itself       when

considering       the        releasee’s            asserted       right     to     cross-examine

witnesses”       and       should        “balance        the    person’s    interest       in    the

constitutionally guaranteed right to confrontation against the

government’s good cause for denying it.”                               Fed. R. Crim. P. 32.1

advisory committee’s note (2002).

             Here,          the        district      court       admitted       over   objection

certain     hearsay          evidence          concerning         Grier’s       behavior    at     a

halfway     house.           In        doing   so,       the    district    court      failed     to

assess,     under          Rule     32.1(b)(2)(C),              whether    admission       of    the

evidence was in the interest of justice.                               However, our review of

the record convinces us that admission of the hearsay evidence

for   the    purposes             of    assessing         whether       Grier     committed      the

charged violations was harmless.                          The district court had ample

                                                     3
grounds     for    revoking       Grier’s       supervised      release,    including

Grier’s own admissions and violations directly observed by the

probation       officer,    who     did     testify     and     was    available    for

cross-examination.          Furthermore, admission of hearsay evidence

for sentencing purposes is not improper and, in any event, the

district     court’s       thorough       explanation     for    the    sentence     it

imposed did not reference the disputed evidence.                         Accordingly,

we find no reversible error.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      We    therefore       affirm    the   district      court’s    judgment.

This court requires that counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States

for further review.          If the client requests that a petition be

filed,    but     counsel    believes       that   such   a     petition    would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.               Counsel’s motion must state that

a copy thereof was served on the client.                      Finally, we dispense

with oral argument because the facts and legal contentions are

adequately      presented     in    the     materials     before      the   court   and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                            4